Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 15 January 2021 have been fully considered but they are not persuasive. 
On page 8 of the applicant argument, the applicant argues that “In the Office Action, it is contended that lanev discloses a user equipment effecting a mode switch in response to a trigger event. Applicant respectfully disagrees. The cited passages of lanev, however, merely describes a UE triggering RRC Connection establishment. That is, lanev describes a UE triggering an initial attachment to a network. The UE further indicates a DCN type when initiating attachment. The DCN type enables the RAN to select the appropriate dedicated core network. (See lanev; paragraph [0053]). lanev does not describe a UE switching from a first network to a second network in response to a trigger event. Rather, lanev describes the UE triggering initial attachment to a network. Moreover, as noted above, lanev discloses a technique that avoids re-routing or redirection of a UE from one dedicated core network to another. In lanev, the appropriate dedicated core network is selected at initial attachment. Thus, lanev obviates the technique in 3GPP since lanev describes avoiding the actions described in 3GPP altogether. In view of the aspect, it is respectfully submitted that the combination of lanev and 3GPP is inappropriate, and one of ordinary skill in the art would not understand such a combination, even if possible, to result in the subject claims.
Examiner respectfully disagrees with the applicant’s argument. Claim 1 discloses “a UE switching from a first network to a second network in response to a trigger event” without further limitation what the trigger event, thus, it may be interpreted as any event to cause switching from the first network to 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 13- 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ianev et al. (US 2018/0249318, hereinafter Ianev) in view of 3GPP TR 23.720 v1.1.0 (2015-10), hereinafter 3GPP.

Regarding claim 1, Ianev discloses 
a user equipment, comprising: a radio interface; and a processing device  coupled to the radio interface to control the radio interface, the processing device being (Fig. 1 UE; interface and processor are implicitly included in the UE) operative to control a mode switching between a first mode in which the user equipment is configured for communication with a first cellular network (¶ 37: when the RAN Node obtains the DCN Types from the associated EPC Nodes (e.g. MMEs) as shown in FIG. 2 and FIG. 3, the RAN Node may broadcast in one of the System Information messages/blocks (over BCCH channel, for example) a list of all supported DCN Types (e.g. DCN Type list) in that RAN Node, see FIG. 4; ¶ 53: When a UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete and a second mode in which the user equipment is configured for communication with a second cellular network (¶ 53: When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`), wherein the processing device is operative to effect to mode switching between the first mode (¶ 53: When a UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=`mtc`) and the second mode (¶ 53: When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`) in response to a trigger event (¶ 14: a transmitter configured to transmit to a radio access network node information for indicating a dedicated core network at registration to a new location in a network included in the radio access network node; ¶ 53: Based on the DCN Type=`ciot` indication from the UE).
Ianev discloses all the subject matter of the claimed invention with the exception of the user equipment having a first power consumption when operating in the first mode and a second power consumption when operating in the second mode, the second power consumption) being different from the first power consumption. 3GPP from the same or similar fields of endeavor discloses the user equipment having a first power consumption when operating in the first mode (page 8: Support of power consumption optimisations and/or using existing ones that have been developed for EPS or GPRS; page 56 Fig. 6.9.1-1, section 6.9.1: When the UE has not previously attached to the network, it provides the default UE Usage Type parameter to the network. The network selects the appropriate dedicated core network (e.g. … other EPC DCN) based on this parameter plus other parameters according to existing DÉCOR specification) and a second power consumption when operating in the second mode, the second power consumption) being different from the first power consumption (page 14 6.1.1.1: NB CIoT RAT and  LTE eMTC include ultra low UE power consumption; page 18 section 6.1.3: The reduced number of messages over the radio interface can potentially allow for lower power consumption profile; page 56 Fig. 6.9.1-1: UE is redirected from other EPC DCN to CIoT-EPC DCN, section 6.9.1: If the dedicated CN needs to be changed, the control node initiates a redirection procedure to the appropriate DCN). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ for communication with the respective network, of Ianev by using respective power consumption for cellular connection and CIoT connection of 3GPP, thereby triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ with the respective power consumption required for each of the DCN Type for communication with the respective network. The motivation would have been to support of power consumption optimisations including ultra low UE power consumption (3GPP pages 8 and 14).

Regarding claim 2, Ianev discloses 
wherein the user equipment is configured for communication with a Cellular Internet of Things, CIoT, network when operating in the second mode (Fig. 4 MME_2 for DCN Type list=ciot; ¶ 53: When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`).

Regarding claim 3,
wherein the first cellular network has a first core network and the second cellular network  has a second core network different from the first core network (Fig. 4 MME_1 for DCN Type list=mtc, sdt and MME_2 for DCN Type list=ciot).

Regarding claim 4, Ianev discloses all the subject matter of the claimed invention with the exception of wherein the user equipment when operating in the first mode has to exchange a first number of messages with the first cellular network before user data can be sent to the first cellular network or can be received from the first cellular network, and the user equipment when operating in the second mode has to exchange a second number of messages with the second cellular network before user data can be sent to the second cellular network or can be received from the second cellular network, the second number of messages being less than the first number of messages. 3GPP from the same or similar fields of endeavor discloses wherein the user equipment when operating in the first mode (page 56 Fig. 6.9.1-1: UE is connected to other EPC DCN by default) has to exchange a first number of messages with the first cellular network before user data can be sent to the first cellular network or can be received from the first cellular network (page 37: Figure 6.5.1.1-1 illustrates current S1/EPS architecture based procedures required to establish and tear down a connection in order for the UE to be able to transfer/receive user plane, i.e. procedures applicable at UE Idle/Connected state transition), and the user equipment when operating in the second mode (page 56 Fig. 6.9.1-1: UE is redirected from other EPC DCN to CIoT-EPC DCN) has to exchange a second number of messages with the second cellular network (page 10: Control plane efficiency is important for the CIoT system; page 18 section 6.1.3: The reduced number of messages over the radio interface can potentially allow for lower power consumption profile; page 89: Solutions with no data radio bearer/S1-U establishment (small data over control plane, Infrequent small data transmission using pre-established NAS security) before user data can be sent to the second cellular network or can be received from the second cellular network (page 89: Infrequent small data transmission using pre-established NAS security), the second number of messages being less than the first number of messages (page 10: Control plane efficiency is important for the CIoT system. Even with low data rate due to large number of devices will result in high number of establishing and releasing an RRC connection; page 18 section 6.1.3: The reduced number of messages over the radio interface can potentially allow for lower power consumption profile). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ for communication with the respective network, of Ianev by exchanging number of message between UE and network core via cellular EPC and exchanging less number of messages via CIoT-EPC of 3GPP. The motivation would have been to support of power consumption optimisations including ultra low UE power consumption (3GPP pages 8 and 14).

Regarding claim 5, Ianev discloses all the subject matter of the claimed invention with the exception of wherein the user equipment is operative to transmit and/or receive user data in a control plane signalling message when operating in the second mode. 3GPP from the same or similar fields of endeavor discloses wherein the user equipment is operative to transmit and/or receive user data in a control plane signalling message (page 10: Control plane efficiency is important for the CIoT system; page 18 section 6.1.3: The reduced number of messages over the radio interface can potentially allow for lower power consumption profile; page 89: Solutions with no data radio bearer/S1-U establishment (small data over control plane, Infrequent small data transmission using pre-established NAS security) when operating in the second mode (page 56 Fig. 6.9.1-1: UE is redirected from other EPC DCN to CIoT-EPC DCN). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC 

Regarding claim 13, Ianev discloses 
wherein the processing device is operative to cause storage of operating parameters of a mode in which the user equipment operated (¶ [0037]: when the RAN Node obtains the DCN Types from the associated EPC Nodes (e.g. MMEs) as shown in FIG. 2 and FIG. 3, the RAN Node may broadcast in one of the System Information messages/blocks (over BCCH channel, for example) a list of all supported DCN Types (e.g. DCN Type list) in that RAN Node, see FIG. 4) prior to a first mode switching and to reuse the operating parameters when the user equipment returns to the mode in a subsequent second mode switching (¶ 53: When a UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=`mtc` ... When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`).

Regarding claim 14, Ianev discloses 
wherein the first cellular network has a first core network and the second cellular network  has a second core network different from the first core network (¶ [0037]: when the RAN Node obtains the DCN Types from the associated EPC Nodes (e.g. MMEs) as shown in FIG. 2 and FIG. 3, the RAN Node may broadcast in one of the System Information messages/blocks (over BCCH .

Regarding claim 15, Ianev discloses 
wherein the user equipment is configured such that the mode switching is performed as a function of a mobility of the user equipment (¶ 14: a transmitter configured to transmit to a radio access network node information for indicating a dedicated core network at registration to a new location in a network included in the radio access network node).

Regarding claim 16, Ianev discloses 
a method of controlling operation of a user equipment, wherein the user equipment comprises a radio interface and is operative to attach to a first cellular network and to attach to a second cellular network (40) different from the first cellular network, wherein the method comprises: controlling the user equipment such that it operates in a first mode in which the user equipment is operative to attach to the first cellular network (¶ 37: when the RAN Node obtains the DCN Types from the associated EPC Nodes (e.g. MMEs) as shown in FIG. 2 and FIG. 3, the RAN Node may broadcast in one of the System Information messages/blocks (over BCCH channel, for example) a list of all supported DCN Types (e.g. DCN Type list) in that RAN Node, see FIG. 4; ¶ 53: When a UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=`mtc`); 
controlling a mode switching between the first mode and a second mode in which the user equipment is operative to attach to the second cellular network (¶ 53: When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup , wherein the mode switching (¶ 53: When a UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=`mtc` ... When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`) is in response to a trigger event (¶ 14: a transmitter configured to transmit to a radio access network node information for indicating a dedicated core network at registration to a new location in a network included in the radio access network node; ¶ 53: Based on the DCN Type=`ciot` indication from the UE); 
controlling the user equipment such that it operates in a second mode in which the user equipment is operative to attach to the second cellular network (¶ [0053]: When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`, for example. 4B) Based on the DCN Type=`ciot` indication from the UE, the RAN Node selects a ` ciot` dedicated EPC Node (from the same type as the DCN Type received from the UE). The RAN Node forwards the NAS message from the UE to the MME with ` ciot` type dedication along with the DCN Type indication parameter from the UE for subscription verification with the HSS).
Ianev discloses all the subject matter of the claimed invention with the exception of the user equipment having a first power consumption when operating in the first mode  … controlling the user equipment such that it operates in a second mode in which the user equipment is operative to attach to the second cellular network, the user equipment having a second power consumption when operating in the second mode, the second power consumption being different from the first power consumption. 3GPP from the same or similar fields of endeavor discloses the user equipment having a first power consumption when operating in the first mode  … controlling the user equipment such that it operates in a second mode in which the user equipment is operative to attach to the second cellular network, the user equipment having a second power consumption when operating in the second mode, the second power consumption being different from the first power consumption (page 8: Support of power consumption optimisations and/or using existing ones that have been developed for EPS or GPRS; page 56 Fig. 6.9.1-1, section 6.9.1: When the UE has not previously attached to the network, it provides the default UE Usage Type parameter to the network. The network selects the appropriate dedicated core network (e.g. … other EPC DCN) based on this parameter plus other parameters according to existing DÉCOR specification; page 14 6.1.1.1: NB CIoT RAT and  LTE eMTC include ultra low UE power consumption; page 18 section 6.1.3: The reduced number of messages over the radio interface can potentially allow for lower power consumption profile; page 56 Fig. 6.9.1-1: UE is redirected from other EPC DCN to CIoT-EPC DCN, section 6.9.1: If the dedicated CN needs to be changed, the control node initiates a redirection procedure to the appropriate DCN). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ for communication with the respective network, of Ianev by using respective power consumption for cellular connection and CIoT connection of 3GPP, thereby triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ with the respective power consumption required for each of the DCN Type for communication with the respective network. The motivation would have been to support of power consumption optimisations including ultra low UE power consumption (3GPP pages 8 and 14).

Regarding claim 17,
wherein the user equipment comprises: a radio interface: and a processing device coupled to the radio interface to control the radio interface (Fig. 1 UE; interface and processor are implicitly included in the UE), the processing device being operative to control a mode switching between a first mode in which the user equipment is configured for communication with a first cellular network and a second mode in which the user equipment is configured for communication with a second cellular network (Fig. 4 MME_1 for DCN Type list=mtc, sdt and MME_2 for DCN Type list=ciot; ¶ 53: When a UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=`mtc` ... When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`).
Ianev discloses all the subject matter of the claimed invention with the exception of the user equipment having a first power consumption when operating in the first mode and a second power consumption when operating in the second mode, the second power consumption being different from the first power consumption. 3GPP from the same or similar fields of endeavor discloses the user equipment having a first power consumption when operating in the first mode and a second power consumption when operating in the second mode, the second power consumption being different from the first power consumption (page 8: Support of power consumption optimisations and/or using existing ones that have been developed for EPS or GPRS; page 56 Fig. 6.9.1-1, section 6.9.1: When the UE has not previously attached to the network, it provides the default UE Usage Type parameter to the network. The network selects the appropriate dedicated core network (e.g. … other EPC DCN) based on this parameter plus other parameters according to existing DÉCOR specification; page 14 6.1.1.1: NB CIoT RAT and  LTE eMTC include ultra low UE power consumption; page 18 section 6.1.3: The reduced number of messages over the radio interface can potentially allow for lower power consumption profile; . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ for communication with the respective network, of Ianev by using respective power consumption for cellular connection and CIoT connection of 3GPP, thereby triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ with the respective power consumption required for each of the DCN Type for communication with the respective network. The motivation would have been to support of power consumption optimisations including ultra low UE power consumption (3GPP pages 8 and 14).

Regarding claim 18, Ianev discloses 
a communication system, comprising: a base station coupled to a first core network and to a second core network; and the user equipment (Fig. 1, 2) of claim 1 (See the rejection of claim 1).

Regarding claim 19, Ianev discloses 
wherein the first core network comprises a first core network node and the second core network comprises a second core network node interfaced with the first core network node, wherein the first core network node is operative to transfer to the second core network node user equipment context information stored in the first core network node, and the second core network node is operative to transfer to the first core network node user equipment context information stored in the second core network node (¶ [0034]: any other signalling exchange between the EPC Node ( MME or SGSN or CIoT EPC Node or any other name for the dedicated network node) could be used to configure the RAN Node with the specialisation type of the dedicated EPC Nodes).

Regarding claim 20, Ianev discloses 
wherein the second core network is a Cellular Internet of Things, CIoT, core network (Fig. 4 MME_2 for DCN Type list=ciot; ¶ 53: When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`).

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ianev et al. (US 2018/0249318, hereinafter Ianev) in view of 3GPP TR 23.720 v1.1.0 (2015-10), hereinafter 3GPP as applied to claim 1, and further in view of Martin et al. (GB 2513896, hereinafter Martin).

Regarding claim 6, Ianev discloses 
wherein the user equipment is operative to perform the mode switching in dependence on UE Usage type (¶ 53: When a UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=`mtc` ... When UE triggers RRC Connection establishment for a MO service the UE indicates (in the RRC Connection Setup Complete message, for example) its DCN subscription via DCN Type parameter=` ciot`).
Ianev in view of 3GPP discloses all the subject matter of the claimed invention with the exception of wherein the user equipment is operative to perform the mode switching in dependence on an amount of user data that is to be transmitted or received, and/or a time interval between successive user data transmissions. Martin from the same or similar fields of endeavor discloses wherein the user equipment is operative to perform the mode switching in dependence on an amount of user data that is to be transmitted or received, and/or a time interval between successive user data transmissions (pages 7 and 8: Step b) of Figure 1 has the UE 20 calculating what kind of data it will transmit … a smartphone may receive an indication from the application layer that there will be some data to send, and this indication can provide an estimated or an exact amount of data as well as the transmission/reception period/periodicity … for example a smart meter may transmit less than 1 Kbyte of user data every 24 hours whereas an in-car information device may transmit 10 Kbytes every 10 minutes. These actual or estimated amounts of data to be sent (and periodicity) can be compared against the thresholds in use, or device characteristics (for example, a smart meter MTC device) can be used to compare against threshold. Step c) of Figure 1 has the UE 20 attempting to establish a connection with the network to send it the information about the data the UE 20 has to send as compared against the threshold  … The indication/bit value  in step c) can sent in a RRC Connection Request message to the eNB 24; page 9: the indication/bit values can be sent in reconfiguration siganlling, such as when reconfiguring the UE’s DRX configuration). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ with the respective power consumption required for each of the DCN Type for communication with the respective network, of Ianev in view of 3GPP by signaling, by UE, bit values to a radio network based on data value and/or data transmission periodicity being compared with different thresholds and using the bit values to indicate preferred DRX configuration of Martin, thereby triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for 

Regarding claim 7, Ianev in view of 3GPP discloses all the subject matter of the claimed invention with the exception of wherein the user equipment is operative to switch to the second mode if the amount of user data is less than a data amount threshold and if the time interval exceeds a time interval threshold. Martin from the same or similar fields of endeavor discloses wherein the user equipment is operative to switch to the second mode if the amount of user data is less than a data amount threshold and if the time interval exceeds a time interval threshold (pages 7 and 8: Step b) of Figure 1 has the UE 20 calculating what kind of data it will transmit … a smartphone may receive an indication from the application layer that there will be some data to send, and this indication can provide an estimated or an exact amount of data as well as the transmission/reception period/periodicity … for example a smart meter may transmit less than 1 Kbyte of user data every 24 hours whereas an in-car information device may transmit 10 Kbytes every 10 minutes. These actual or estimated amounts of data to be sent (and periodicity) can be compared against the thresholds in use, or device characteristics (for example, a smart meter MTC device) can be used to compare against threshold. Step c) of Figure 1 has the UE 20 attempting to establish a connection with the network to send it the information about the data the UE 20 has to send as compared against the threshold  … The indication/bit value  in step c) can sent in a RRC Connection Request message to the eNB 24; page 9: the indication/bit values can be sent in reconfiguration siganlling, such as when reconfiguring the UE’s DRX configuration). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC .

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ianev et al. (US 2018/0249318, hereinafter Ianev) in view of 3GPP TR 23.720 v1.1.0 (2015-10), hereinafter 3GPP and Martin et al. (GB 2513896, hereinafter Martin) as applied to claim 6, and further in view of Sharma et al. (US 2018/0146418, hereinafter Sharma).

Regarding claim 8, Ianev in view of 3GPP and Martin discloses all the subject matter of the claimed invention with the exception of wherein the user equipment is operative to transmit a buffer status report, BSR, to indicate an amount of user data that is to be transmitted. Sharma from the same or similar fields of endeavor discloses wherein the user equipment is operative to transmit a buffer status report, BSR, to indicate an amount of user data that is to be transmitted (par. 165: The MTC device 102 can estimate the SRS status of the UL channel and can transmit the status of the channel (806) to the cell 104. The MTC device 102 can set additional bit). Therefore, it would have been obvious .

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ianev et al. (US 2018/0249318, hereinafter Ianev) in view of 3GPP TR 23.720 v1.1.0 (2015-10), hereinafter 3GPP as applied to claim 1, and further in view of Saily et al. (US 2018/0295603, hereinafter Saily).

Regarding claim 9, Ianev in view of 3GPP discloses all the subject matter of the claimed invention with the exception of wherein the processing device is operative to control the user equipment to effect the mode switching from the second mode to the first mode in response to a paging signal from the second cellular network. Saily from the same or similar fields of endeavor discloses wherein the processing device is operative to control the user equipment to effect the mode switching from the second mode to the first mode (Fig. 12, par. 48: The attach procedure may be carried out by the UE 120 transmitting a non-access stratum (NAS) attach request to the second network element 132 in step 520. The attach procedure may also comprise authentication of the UE 120. When establishing the bearers between the UE 120 and the core network) in response to a paging signal from the second cellular network (par. 72: the local area access node may carry out the paging in a . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ with the respective power consumption required for each of the DCN Type for communication with the respective network, of Ianev in view of 3GPP by initiating, by UE, NAS Attach, to network element after receiving paging from local area access node for IOT communication of Saily. The motivation would have been to reduce a geographical tracking area where the UE 120 is paged, thus reducing paging signalling (Saily par. 74).

Regarding claim 10, Ianev in view of 3GPP discloses all the subject matter of the claimed invention with the exception of wherein the processing device is operative to control the user equipment to attach to the first cellular network in response to the paging signal received from the second cellular network. Saily from the same or similar fields of endeavor discloses wherein the processing device is operative to control the user equipment to attach to the first cellular network in response to the paging signal received from the second cellular network (Fig. 12, par. 48: The attach procedure may be carried out by the UE 120 transmitting a non-access stratum (NAS) attach request to the second network element 132 in step 520. The attach procedure may also comprise authentication of the UE 120. When establishing the bearers between the UE 120 and the core network) in response to a paging signal from the second cellular network (par. 72: the local area access node may carry out the paging in a substantially similar manner as in FIG. 5; par. 74: One advantage provided by the proactive . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ with the respective power consumption required for each of the DCN Type for communication with the respective network, of Ianev in view of 3GPP by initiating, by UE, NAS Attach, to network element after receiving paging from local area access node for IOT communication of Saily. The motivation would have been to reduce a geographical tracking area where the UE 120 is paged, thus reducing paging signalling (Saily par. 74).

Regarding claim 11, Ianev in view of 3GPP discloses all the subject matter of the claimed invention with the exception of wherein the paging signal includes an indicator for an amount of user data that is to be transmitted in a downlink transmission. Saily from the same or similar fields of endeavor discloses wherein the paging signal includes an indicator for an amount of user data that is to be transmitted in a downlink transmission (page 24: MME 132 may track mobility of an idle-mode terminal device 120 within a tracking area and control paging of the terminal device 120 when there is downlink data for the terminal device; Fig. 12, par. 48: The attach procedure may be carried out by the UE 120 transmitting a non-access stratum (NAS) attach request to the second network element 132 in step 520. The attach procedure may also comprise authentication of the UE 120. When establishing the bearers between the UE 120 and the core network; par. 72: the local area access node may carry out the paging in a substantially similar manner as in FIG. 5; par. 74: One advantage provided by the proactive data forwarding is the possibility to minimize latency between paging and initial data transmission. . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering RRC Connection establishment for DCN Type parameter=‘mtc’ and triggering another RRC Connection establishment for DCN Type parameter=‘ciot’ with the respective power consumption required for each of the DCN Type for communication with the respective network, of Ianev in view of 3GPP by initiating, by UE, NAS Attach, to network element after receiving paging from local area access node for IOT communication when there is downlink data for the terminal device of Saily. The motivation would have been to reduce a geographical tracking area where the UE 120 is paged, thus reducing paging signalling (Saily par. 74).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466